           Case 1:20-cv-07209-LLS Document 8 Filed 12/14/20 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONALD J. POTTER,
                           Plaintiff,
                    -against-                                        1:20-CV-7209 (LLS)
PORT JERVIS POLICE DEPARTMENT;                                    ORDER OF DISMISSAL
ANDREW HANIUK; CHRISTOPHER
MEHEDIN,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, who is presently held in the Pike County Correctional Facility in Lords Valley,

Pennsylvania, brings this action pro se, asserting that the defendants violated his federal

constitutional rights. He sues the Port Jervis Police Department as well as Police Officers

Andrew Haniuk and Christopher Mehedin and seeks damages. By order dated October 29, 2020,

the court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis. 1 For the reasons discussed below, the Court dismisses this action.

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s in forma

pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d


       1
         Prisoners are not exempt from paying the full filing fee, even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
           Case 1:20-cv-07209-LLS Document 8 Filed 12/14/20 Page 2 of 7




636, 639 (2d Cir. 2007). The Court must also dismiss a complaint if the Court lacks subject-

matter jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted). But the “special

solicitude” in pro se cases, id. at 475 (citation omitted), has its limits – to state a claim, pro se

pleadings still must comply with Rule 8 of the Federal Rules of Civil Procedure, which requires

a complaint to make a short and plain statement showing that the pleader is entitled to relief.

        The Supreme Court of the United States has held that under Rule 8, a complaint must

include enough facts to state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible if the plaintiff pleads enough

factual detail to allow the Court to draw the inference that the defendant is liable for the alleged

misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In reviewing the complaint, the Court

must accept all well-pleaded factual allegations as true. Id. But it does not have to accept as true

“[t]hreadbare recitals of the elements of a cause of action,” which are essentially just legal

conclusions. Id. (citing Twombly, 550 U.S. at 555). After separating legal conclusions from well-

pleaded factual allegations, the Court must determine whether those facts make it plausible – not

merely possible – that the pleader is entitled to relief. Id. at 679.

                                          BACKGROUND

A.      Potter v. Port Jervis Police Dep’t, 1:19-CV-10519 (CM)

        On November 8, 2019, the Court received Plaintiff’s pro se complaint that commenced

Potter v. Port Jervis Police Dep’t, 1:19-CV-10519 (CM) (“Potter I”). In that action, Plaintiff

sued the Port Jervis Police Department (“PJPD”), as well as Police Officers Andrew Haniuk and


                                                     2
            Case 1:20-cv-07209-LLS Document 8 Filed 12/14/20 Page 3 of 7




Christopher Mehedin, and alleged that they violated his federal constitutional rights. His claims

arose from Haniuk and Mehedin’s October 20, 2018 arrest of him, as well as their search of his

vehicle.

        In an order dated February 3, 2020, Chief Judge Colleen McMahon dismissed Potter I

sua sponte. She construed Plaintiff’s complaint as asserting claims under 42 U.S.C. § 1983. She

dismissed, with prejudice, Plaintiff’s claims against the PJPD for failure to state a claim on

which relief may be granted because the PJPD is not a suable entity, and because Plaintiff failed

to allege facts showing that a policy, custom, or practice of the City of Port Jervis caused a

violation of his constitutional rights. ECF 1:19-CV-10519, 10, at 3-4, 9-10. She also dismissed,

without prejudice, Plaintiff’s claims against Haniuk and Mehedin – claims of illegal search and

seizure and of false arrest – for failure to state a claim on which relief may be granted, under the

doctrine first articulated by the Supreme Court in Heck v. Humphrey, 512 U.S. 477, 486-87

(1994). Id. at 4-10. 2 Plaintiff did not appeal.

B.      The present action

        In the present complaint, which Plaintiff placed into his facility’s mail system for its

delivery to the Court on or about August 28, 2020, Plaintiff again sues the PJPD, Haniuk, and

Mehedin, and again asserts that they violated his constitutional rights. He alleges that on October

20, 2018, Haniuk and Mehedin illegally stopped him, searched his vehicle, seized property from


        2
          Under Heck, a plaintiff is prohibited from asserting a claim under § 1983 “for [an]
allegedly unconstitutional conviction or imprisonment, or for other harm caused by actions
whose unlawfulness would render a conviction or sentence invalid.” Heck, 512 U.S. at 486
(footnote omitted). A plaintiff may only proceed with such a claim if he can show “that the
conviction or sentence has been reversed on direct appeal, expunged by executive order, declared
invalid by a state tribunal authorized to make such determination, or called into question by a
federal court’s issuance of a writ of habeas corpus.” Id. at 487. Chief Judge McMahon held that
Plaintiff’s claims under § 1983 against Haniuk and Mehedin were inconsistent with his
associated conviction. See ECF 1:19-CV-10519, 10, at 4-9.


                                                   3
            Case 1:20-cv-07209-LLS Document 8 Filed 12/14/20 Page 4 of 7




his vehicle, and arrested him. (ECF 1, at 4-10.) The Court construes the present complaint as

asserting claims for damages under § 1983. 3

                                           DISCUSSION

A.      The Port Jervis Police Department

        Under the doctrine of claim preclusion, also known as “res judicata,” a litigant may not

bring a new civil action that includes claims or defenses that were or could have been raised in

an earlier action in which the same parties were involved, if that action resulted in a judgment on

the merits. Brown v. Felsen, 442 U.S. 127, 131 (1979). Claim preclusion “bars a plaintiff from

relitigating claims against a defendant that it lost in a previous action against the same defendant

and claims that the plaintiff could have brought in that earlier action but did not.” Marcel

Fashions Grp. Inc. v. Lucky Brand Dungarees, Inc., 898 F.3d 232, 236-37 (2d Cir. 2018), rev’d

on other grounds, 140 S. Ct. 1589 (2020). The doctrine “‘serves the interest of society and

litigants in assuring the finality of judgments, [and] also fosters judicial economy and protects

the parties from vexatious and expensive litigation.’” Id. at 237 (quoting Curtis v. Citibank, N.A.,

226 F.3d 133, 138 (2d Cir. 2000)) (alteration in original). Claim preclusion generally applies if

“(i) an earlier action resulted in an adjudication on the merits; (ii) that earlier action involved the

same counterparty or those in privity with them; and (iii) the claim sought to be precluded was

raised, or could have been raised, in that earlier action.” Id.




        3
          In a letter filed after he filed his complaint, Plaintiff requests to “change [his] current
request of compensation and relief . . . to $1.00 and freedom.” (ECF 5.) If Plaintiff intends to
seek release from his incarceration arising from his October 20, 2018 arrest and associated state-
court conviction, he must pursue habeas corpus relief under 28 U.S.C. § 2254 to challenge the
judgment of conviction. See 28 U.S.C. § 2254(a); Preiser v. Rodriguez, 411 U.S. 475, 500 (1973)
(“[W]hen a state prisoner is challenging the very fact or duration of his physical imprisonment,
and the relief he seeks is a determination that he is entitled to immediate release or a speedier
release from that imprisonment, his sole federal remedy is a writ of habeas corpus.”).


                                                   4
           Case 1:20-cv-07209-LLS Document 8 Filed 12/14/20 Page 5 of 7




       Although claim preclusion is an affirmative defense to be pleaded in a defendant’s

answer, see Fed. R. Civ. P. 8(c), the Court may, on its own initiative, raise that defense. See

Thai-Lao Lignite (Thailand) Co., Ltd. v. Gov’t of the Lao People’s Democratic Republic, 864

F.3d 172, 191 (2d Cir. 2017) (“[C]ourts may consider certain affirmative defenses, such as res

judicata . . . , sua sponte.”); see also Grieve v. Tamerin, 269 F.3d 149, 154 (2d Cir. 2001)

(affirming district court’s dismissal on grounds of issue preclusion even though defendant failed

to plead that defense, and noting that “principles of preclusion involve” not only “the rights and

interests of the parties,” but also “important interests of the public and the courts in avoiding

repetitive litigation and potentially inconsistent decisions”).

       The elements of claim preclusion are satisfied here. Plaintiff asserts the same claims

against the Port Jervis Police Department (“PJPD”) in this action that he asserted against the

PJPD in Potter I. Chief Judge McMahon dismissed those claims in Potter I for failure to state a

claim on which relief may be granted, which is an adjudication on the merits. Garcia v.

Superintendent of Great Meadow Corr. Facility, 841 F.3d 581, 583 (2d Cir. 2016) (“[A]

dismissal for failure to state a claim operates as a final judgment on the merits and thus has res

judicata effects.” (internal quotation marks and citation omitted)). Accordingly, under the

doctrine of claim preclusion, Plaintiff cannot reassert those claims in this action. The Court

therefore dismisses Plaintiff’s claims against the PJPD for failure to state a claim on which relief

may be granted, under the doctrine of claim preclusion. See 28 U.S.C. § 1915(e)(2)(B)(ii);

Conopco, Inc. v. Roll Int’l, 231 F.3d 82, 86 (2d Cir. 2000) (holding that dismissal for failure to

state a claim is appropriate where “it is clear from the face of the complaint, and matters of

which the court may take judicial notice, that the plaintiff’s claims are barred as a matter of law”

by claim preclusion).




                                                  5
           Case 1:20-cv-07209-LLS Document 8 Filed 12/14/20 Page 6 of 7




B.     Haniuk and Mehedin

       Plaintiff also reasserts the claims against Haniuk and Mehedin – claims of illegal search

and seizure and of false arrest – that were dismissed in Potter I.

       The Supreme Court held in Heck v. Humphrey that a plaintiff is prohibited from asserting

a claim under § 1983 that, if successful, would imply the invalidity of the plaintiff’s conviction,

unless the conviction has been overturned or otherwise invalidated. 512 U.S. at 486-87. Plaintiff

was convicted of some of the offenses for which he was arrested by Haniuk and Mehedin. See

ECF 1:19-CV-10519, 10, at 3. Because Plaintiff did not show that his conviction had been

overturned or otherwise invalidated, Chief Judge McMahon dismissed those claims in Potter I

under Heck, for failure to state a claim on which relief may be granted, without prejudice to

Plaintiff’s asserting them again if his conviction was overturned or otherwise invalidated. Id. at

7-10; see Amaker v. Weiner, 179 F.3d 48, 52 (2d Cir. 1999) (“Disposition of the case on Heck

grounds . . . warrants only dismissal without prejudice, because the suit may be reinstituted

should plaintiff’s conviction be ‘expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal court’s issuance of a

writ of habeas corpus.’” (quoting Heck, 512 U.S. at 487)).

       Plaintiff now reasserts those claims, and yet he alleges no facts showing that the

conviction has been overturned or otherwise invalidated. Accordingly, the Court dismisses

Plaintiff’s claims against Haniuk and Mehedin for the same reasons that those claims were

dismissed in Potter I, without prejudice to Plaintiff’s reasserting them only if his conviction is

overturned or otherwise invalidated.

                                LEAVE TO AMEND IS DENIED

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,


                                                  6
             Case 1:20-cv-07209-LLS Document 8 Filed 12/14/20 Page 7 of 7




657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to file an amended complaint.

                                          CONCLUSION

         The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket. The Court dismisses this action. The Court dismisses Plaintiff’s claims

against the Port Jervis Police Department for failure to state a claim on which relief may be

granted, with prejudice, under the doctrine of claim preclusion. 28 U.S.C. § 1915(e)(2)(B)(ii).

The Court dismisses Plaintiff’s claims against Haniuk and Mehedin for failure to state a claim,

under Heck v. Humphrey, without prejudice to his asserting those claims again only if his

conviction is overturned or otherwise invalidated. 4 Id.

SO ORDERED.

Dated:       December 14, 2020
             New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




         4
         The Court declines to grant Plaintiff’s letter-request to amend his complaint to assert a
claim for release. (ECF 5.) If Plaintiff intends to seek release, he must file a petition for habeas
corpus relief under 28 U.S.C. § 2254 after exhausting his available state-court remedies. See
§ 2254(b)(1)(A).


                                                  7
